
	
		II
		Calendar No. 544
		111th CONGRESS
		2d Session
		H. R. 2008
		[Report No. 111–274]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To authorize the Secretary of the Interior
		  to facilitate the development of hydroelectric power on the Diamond Fork System
		  of the Central Utah Project.
	
	
		1.Short titleThis Act may be cited as the
			 Bonneville Unit Clean Hydropower
			 Facilitation Act.
		2.Diamond Fork
			 System definedFor the
			 purposes of this Act, the term Diamond Fork System means the
			 facilities described in chapter 4 of the October 2004 Supplement to the 1988
			 Definite Plan Report for the Bonneville Unit.
		3.Cost
			 allocationsNotwithstanding
			 any other provision of law, in order to facilitate hydropower development on
			 the Diamond Fork System, the amount of reimbursable costs allocated to project
			 power in Chapter 6 of the Power Appendix in the October 2004 Supplement to the
			 1988 Bonneville Unit Definite Plan Report, with regard to power development
			 within the Diamond Fork System, shall be considered final costs as well as
			 costs in excess of the total maximum repayment obligation as defined in section
			 211 of the Central Utah Project Completion Act of 1992 (Public Law 102–575),
			 and shall be subject to the same terms and conditions.
		4.No
			 purchase or market obligation; no costs assigned to powerNothing in this Act shall obligate the
			 Western Area Power Administration to purchase or market any of the power
			 produced by the Diamond Fork power plant and none of the costs associated with
			 development of transmission facilities to transmit power from the Diamond Fork
			 power plant shall be assigned to power for the purpose of Colorado River
			 Storage Project ratemaking.
		5.Prohibition on
			 tax-exempt financingNo
			 facility for the generation or transmission of hydroelectric power on the
			 Diamond Fork System may be financed or refinanced, in whole or in part, with
			 proceeds of any obligation—
			(1)the interest on which is exempt from the
			 tax imposed under chapter 1 of the Internal Revenue Code of 1986, or
			(2)with respect to which credit is allowable
			 under subpart I or J of part IV of subchapter A of chapter 1 of such
			 Code.
			6.Reporting
			 requirementIf, 24 months
			 after the date of the enactment of this Act, hydropower production on the
			 Diamond Fork System has not commenced, the Secretary of the Interior shall
			 submit a report to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 stating this fact, the reasons such production has not yet commenced, and a
			 detailed timeline for future hydropower production.
		7.PayGoThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		8.Limitation on the
			 use of fundsThe authority
			 under the provisions of section 301 of the Hoover Power Plant Act of 1984
			 (Public Law 98–381; 42 U.S.C. 16421a) shall not be used to fund any study or
			 construction of transmission facilities developed as a result of this
			 Act.
		
	
		August 5, 2010
		Reported without amendment
	
